UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X . QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or . TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51906 SILICON SOUTH, INC. (Exact name of registrant as specified in its charter) Nevada 77-0458478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1500 - 701 West Georgia Street Vancouver, B.C. V7Y 1C6 (Address of principal executive offices) (Zip Code) 604-601-8503 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X . Yes . No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). . Yes X . No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer .Accelerated filer . Non-accelerated filer . (Do not check if a smaller reporting company)Smaller reporting company X . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). . Yesx. No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. . Yes . No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of August 22, 2011: 47,315,500 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2011 and 2010, and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission on May 20, 2011. -3- SILICON SOUTH, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2011 PAGE UNAUDITED CONSOLIDATED BALANCE SHEETS 5 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS 6 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8 - 10 -4- SILICON SOUTH, INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Restricted cash - Other current assets Total current assets Intangible assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Due to related parties Related party promissory note, net of unamortized discounts Subscriptions received - Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 150,000,000 shares authorized, 47,315,500 shares issued and outstanding on June 30, 2011 and December 31, 2010 Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- SILICON SOUTH, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Inception Six Months Ended Three Months Ended Through June 30, June 30, June 30, REVENUES $
